     Case 2:19-cv-01223-KJM-DMC Document 22 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAM PEREZ,                                         No. 2:19-CV-1223-KJM-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19                  On August 22, 2019, the Court directed Respondent to file a response to the

20   petition. Respondent complied by way of a motion to dismiss filed on October 11, 2019, arguing

21   that the Court should abstain from hearing the case under Younger v. Harris, 401 U.S. 37 (1971).

22   The District Judge denied that motion October 16, 2020. Respondent is now directed to file an

23   answer to the petition. In this regard, the Court notes that Petitioner has filed a response to the

24   Court’s June 19, 2020, order to show cause why this matter should not be dismissed for failure to

25   exhaust state court remedies. As of the date of Petitioner’s response – August 5, 2020 – it

26   appears that Petitioner had not yet presented his claim(s) to the California Supreme Court.

27   Therefore, to the extent Respondent contends the petition remains unexhausted, Respondent may

28   raise that affirmative defense in its answer or by way of a second motion to dismiss.
                                                        1
     Case 2:19-cv-01223-KJM-DMC Document 22 Filed 07/26/21 Page 2 of 2


 1                    Accordingly, IT IS HEREBY ORDERED that Respondent shall file either an

 2   answer or further motion to dismiss in response to Petitioner’s petition within 60 days of the date

 3   of this order.

 4

 5   Dated: July 26, 2021
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
